Citation Nr: 1800241	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar degenerative disc disease. 
	
2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome and chondromalacia. 

3.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee strain. 

4.  Entitlement to a compensable disability rating for service-connected erectile dysfunction. 

5.  Entitlement to a higher level of special monthly compensation (SMC) based on loss of use of a creative organ. 

6.  Entitlement to a disability rating in excess of 10 percent for a service-connected right foot disability. 

7.  Entitlement to a disability rating in excess of 10 percent for service-connected scar of the right first metatarsal. 

8.  Entitlement to a disability rating in excess of 10 percent for a service-connected left foot disability. 

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to May 2002. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim was subsequently transferred to the RO in Waco, TX. 

The Veteran appeared at a videoconference hearing at the RO in July 2017 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  The Veteran withdrew his claim for entitlement to a disability rating in excess of 20 percent for service-connected lumbar degenerative disease at his July 2017 hearing before the Board. 

2.  The Veteran withdrew his claim for entitlement to a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome and chondromalacia in an August 2017 Statement in Support of Claim.. 

3.  The Veteran withdrew his claim for entitlement to a disability rating in excess of 10 percent for service-connected left knee strain in an August 2017 Statement in Support of Claim. 

4.  The Veteran withdrew his claim for entitlement to a compensable disability rating for service-connected erectile dysfunction at his July 2017 hearing before the Board. 

5.  The Veteran withdrew his claim for entitlement to a higher level of special monthly compensation SMC based on loss of use of a creative organ at his July 2017 hearing before the Board. 

6.  The Veteran withdrew his claim for entitlement to a disability rating in excess of 10 percent for a service-connected right foot disability at his July 2017 hearing before the Board. 

7.  The Veteran withdrew his claim for entitlement to a disability rating in excess of 10 percent for service-connected scar of the right first metatarsal at his July 2017 hearing before the Board. 

8.  The Veteran withdrew his claim for entitlement to a disability rating in excess of 10 percent for a service-connected left foot disability at his July 2017 hearing before the Board. 

9.  The Veteran withdrew his claim for entitlement to service connection for GERD in an August 2017 Statement in Support of Claim.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim for entitlement to a disability rating in excess of 20 percent for service-connected lumbar degenerative disease have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 
	
2.  The criteria for withdrawal of the claim for entitlement to a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome and chondromalacia have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

3.  The criteria for withdrawal of the claim for entitlement to a disability rating in excess of 10 percent for service-connected left knee strain have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

4.  The criteria for withdrawal of the claim for entitlement to a compensable disability rating for service-connected erectile dysfunction have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

5.  The criteria for withdrawal of the claim for entitlement to a higher level of SMC based on loss of use of a creative organ have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

6.  The criteria for withdrawal of the claim for entitlement to a disability rating in excess of 10 percent for a service-connected right foot disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

7.  The criteria for withdrawal of the claim for entitlement to a disability rating in excess of 10 percent for service-connected scar of the right first metatarsal have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

8.  The criteria for withdrawal of the claim for entitlement to a disability rating in excess of 10 percent for a service-connected left foot disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

9.  The criteria for withdrawal of the claim for entitlement to service connection for GERD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In July 2017 videoconference hearing and subsequent July 2017 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw six claims, those for: (1) entitlement to a disability rating in excess of 20 percent for service-connected lumbar degenerative disease, (2) entitlement to a compensable disability rating for service-connected erectile dysfunction, (3)  entitlement to a higher level of SMC based on loss of use of a creative organ, (4) entitlement to a disability rating in excess of 10 percent for a service-connected right foot disability, (5) entitlement to a disability rating in excess of 10 percent for service-connected scar of the right first metatarsal, and (6) entitlement to a disability rating in excess of 10 percent for a service-connected left foot disability.  

Additionally, in a September 2017 Statement in Support of Claim the Veteran indicated he wished to withdraw the remaining three claims, those for (1) entitlement to a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome and chondromalacia, (2) entitlement to a disability rating in excess of 10 percent for service-connected left knee strain, and (3) entitlement to service connection for GERD. 

These withdrawals are in writing and have been associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.


ORDER

The withdrawn claim of entitlement to a disability rating in excess of 20 percent for service-connected lumbar degenerative disease is dismissed. 

The withdrawn claim of entitlement to a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome and chondromalacia is dismissed. 

The withdrawn claim of entitlement to a disability rating in excess of 10 percent for service-connected left knee strain is dismissed. 

The withdrawn claim of entitlement to a compensable disability rating for service-connected erectile dysfunction is dismissed. 


(CONTINUED ON NEXT PAGE)


The withdrawn claim of entitlement to a higher level of SMC based on loss of use of a creative organ is dismissed. 

The withdrawn claim of entitlement to a disability rating in excess of 10 percent for a service-connected right foot disability is dismissed. 

The withdrawn claim of entitlement to a disability rating in excess of 10 percent for service-connected scar of the right first metatarsal is dismissed. 

The withdrawn claim of entitlement to a disability rating in excess of 10 percent for a service-connected left foot disability is dismissed. 

The withdrawn claim of entitlement to service connection for GERD is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


